DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On pages 12-13 of the Applicant’s Response, Applicant argues that the Office Action mischaracterizes the teachings of Lee. Applicant asserts that Lee does not disclose a) when displaying the recommendation list, display at least one thumbnail image for a predetermined number of first content having a high priority among the plurality of content; and b) display at least one preset basic image for second content other than the first content having the high priority. Lee also does not disclose or suggest Applicant's clarified features of wherein the controller is configured to change, based one of the at least one preset basic image being selected, the selected preset basic image to a thumbnail image of content corresponding to the selected preset basic image.
The Examiner notes that Lee was not relied upon to teach a recommendation list. Yeh was already relied upon to teach displaying a recommendation list (Fig. 5). However, Yeh fails to explicitly disclose “wherein the controller is configured to: when displaying the recommendation list, display at least one thumbnail image for a predetermined number of content having a high priority among the plurality of content; and display at least one preset basic image for second content other than the first content having the high priority.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US Pub. 2011/0047568) in view of Blake et al. (US Pub. 2019/0325079), herein referenced as Yeh and Blake, respectively.
	Regarding claim 1, Yeh discloses “An image display apparatus comprising: a display (Fig. 1, i.e., display 14); a network interface configured to communicate with a server (Fig. 1, i.e., network interface 24); 
a memory configured to store a viewing history database comprising information on content displayed through the display ([0003]-[0005], [0029], i.e.,  TV software builds a viewing history); and a controller configured (Fig. 1, i.e., TV processor 18) to:

Yeh fails to explicitly disclose “based on a predetermined event related to a user's content viewing occurring, receive, from the server, information on each of a plurality of receivable content related to a first keyword corresponding to the predetermined event; determine at least one content from among contents included in the viewing history database, wherein information on each of the at least one content is stored in the viewing history database and includes the first keyword; determine a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content.”
	Blake teaches the technique of providing based on a predetermined event related to a user's content viewing occurring, receive, from the server, information on each of a plurality of receivable content related to a first keyword corresponding to the predetermined event ([0004]-[0006], [0040]-[0041], [0089]-[0090], Figs. 2-5, 13, i.e., a user initiates a search request for movies using a voice command); 
determine at least one content from among contents included in the viewing history database, wherein information on each of the at least one content is stored in the viewing history database and includes the first keyword ([0002], [0004], [0012], [0016], [0044], Figs. 2-5, i.e., a user’s viewing history is used to provide recommendations. For instance, the media guidance application may determine the word, “actor” to be significant and related to the positive term and then update the 
determine a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content ([0002], [0004], [0012], [0016], [0044], Figs. 2-5, i.e., search results that match a user’s viewing history are weighted and given priority).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing based on a predetermined event related to a user's content viewing occurring, receive, from the server, information on each of a plurality of receivable content related to a first keyword corresponding to the predetermined event; determine at least one content from among contents included in the viewing history database, wherein information on each of the at least one content is stored in the viewing history database and includes the first keyword; determine a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content as taught by Blake, to improve the television recommendation system of Yeh for the predictable result of providing suitable choices to a viewer in response to requests to improve a viewer's media viewing experience ([0001]).
	Regarding claim 2, Yeh discloses “wherein, based on content being displayed through the display, the controller is configured to add information on the content 
wherein the information on the content includes at least one of a title, a genre, a content provider, a broadcast channel, an application, a provision date of the content, a broadcasting time of the content, and a viewing time of the content.” ([0003]-[0005], [0024]-[0025], i.e., viewing history based on viewed channels, program types, content genre).
Regarding claim 11, Yeh discloses “A method of an image display apparatus, the method comprising: displaying, through the display of the image apparatus a recommendation list for the plurality of receivable content according to the determined priority.” ([0008], [0024]-[0025], [0029], Figs. 3, 5, i.e., recommended contents are displayed as a stack).
Yeh fails to explicitly disclose “based on a predetermined event related to a user's content viewing occurring, receiving information on each of a plurality of receivable content from a server through a network interface of the image display apparatus, wherein each of the plurality of receivable content is related to a first keyword corresponding to the predetermined event; determining at least one content from among contents included in a viewing history database stored in a memory of the image display apparatus, wherein information on each of the at least one content stored in the viewing history database includes the first keyword; determining a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content”.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing based on a predetermined event related to a user's content viewing occurring, receiving information on each of a plurality of receivable content from a server through a network .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, and in further view of Eldering et al. (US Pub. 2016/0105721), herein referenced as Eldering. 
	Regarding claim 3, the combination fails to explicitly disclose “wherein the controller is configured to add the information on the content displayed through the display to the viewing history database based on the content being displayed for a predetermined time or longer.”
	Eldering teaches the technique of providing wherein the controller is configured to add the information on the content displayed through the display to the viewing history database based on the content being displayed for a predetermined time or longer ([0010]-[0011], [0091]-[0095], Fig. 6B, i.e., channel surfing data is excluded from .  
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, and in further view of Hildreth (US Pub. 2009/0133051), herein referenced as Hildreth.
	Regarding claim 5, the combination fails to disclose “a camera, wherein the controller is configured to: acquire a surrounding image associate with surroundings of the image display apparatus through the camera based on the predetermined event occurring; and based on at least one object corresponding to a user being included in the acquired surrounding image, determine the priority for the plurality of receivable content based on features of the object corresponding to the user, wherein the features of the object corresponding to the user include gender and age.”
Hildreth teaches the technique of providing a camera, wherein the controller is configured to: acquire a surrounding image associate with surroundings of the image display apparatus through the camera based on the predetermined event occurring ([0038], [0043]-[0045], [0055], Figs. 1, 6, 13, 17, i.e., a camera is used to identify a child 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a camera, wherein the controller is configured to: acquire a surrounding image associate with surroundings of the image display apparatus through the camera based on the predetermined event occurring; and based on at least one object corresponding to a user being included in the acquired surrounding image, determine the priority for the plurality of receivable content based on features of the object corresponding to the user, wherein the features of the object corresponding to the user include gender and age as taught by Hildreth, to improve the television recommendation system of Yeh for the predictable result of preventing unauthorized users from viewing inappropriate content.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, Hildreth, and in further view of Hannum et al. (US Pub. 2006/0020973), herein referenced as Hannum.
	Regarding claim 6, the combination fails to disclose “further comprising: a camera, wherein the controller is configured to: control the camera to acquire the surrounding image based on content being displayed through the display; map the 
	Hildreth teaches the technique of providing a camera, wherein the controller is configured to: control the camera to acquire the surrounding image based on content being displayed through the display ([0038], [0043]-[0045], [0055], Figs. 1, 6, 13, 17, i.e., a camera is used to identify a child user attempting to access mature content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a camera, wherein the controller is configured to: control the camera to acquire the surrounding image based on content being displayed through the display as taught by Hildreth, to improve the television recommendation system of Yeh for the predictable result of preventing unauthorized users from viewing inappropriate content.   
	The combination still fails to disclose map the information on the content displayed through the display with the features of the object corresponding to the user; and add the mapped information to the viewing history database.
	Hannum teaches the technique of mapping the information on the content displayed through the display with the features of the object corresponding to the user; and add the mapped information to the viewing history database ([0019]-[0020], i.e., user profile includes viewing history information along with age and gender of the viewer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of mapping the information on the content displayed through the display with the features of the object . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, and in further view of Ahn et al. (US Pub. 2008/0276277), herein referenced as Ahn.
	Regarding claim 7, the combination fails to disclose “identify content providers of the plurality of receivable content based on the information on each of the plurality of receivable content; determine, based on the information on each of the at least one content, a first content provider having the highest number of cumulative views among the identified content providers; and determine a priority of content provided by the first content provider higher than that of other content providers.”
	Ahn teaches the technique of identifying content providers of the plurality of receivable content based on the information on each of the plurality of receivable content; determine, based on the information on each of the at least one content, a first content provider having the highest number of cumulative views among the identified content providers; and determine a priority of content provided by the first content provider higher than that of other content providers ([0005], [0013]-[0016], Fig. 5,  i.e., channels viewed more frequently are presented at the beginning of the program guide).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of identifying content .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Black, Ahn, and in further view of Moon (US Pub. 2014/0082655), herein referenced as Moon.
	Regarding claim 8, the combination fails to disclose “wherein the controller is configured to: display, through the display, an item corresponding to an application related to the first content provider together with the recommendation list; and execute the application related to the first content provider based on the item being selected.”
	Moon teaches the technique of displaying, through the display, an item corresponding to an application related to the first content provider together with the recommendation list; and execute the application related to the first content provider based on the item being selected ([0269], [0272], [0290], Fig. 20, i.e., a recommends tab provides recommended videos along with recommended apps). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of displaying, through the display, an item corresponding to an application related to the first content provider together with the .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, and in further view of Lee et al. (US Pub. 2013/0179520), herein referenced as Lee.
	Regarding claim 9, Yeh teaches displaying a recommendation list (Fig. 5), however the combination fails to disclose “wherein the controller is configured to: when displaying the recommendation list, display at least one thumbnail image for a predetermined number of content having a high priority among the plurality of content; and display at least one preset basic image for second content other than the first content having the high priority.”
	Lee teaches the technique of displaying the recommendation list, display at least one thumbnail image for a predetermined number of content having a high priority among the plurality of content; and display at least one preset basic image for second content other than the first content having the high priority ([0036], [0040]-[0042], Fig. 1, i.e., unknown senders are displayed with a second type of place holder such as a question mark image, while known (priority) are displayed with associated photos). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of displaying the recommendation list, display at least one thumbnail image for a predetermined number 
Therefore, the combination teaches “wherein the controller is configured to: when displaying the recommendation list, display at least one thumbnail image for a predetermined number of content having a high priority among the plurality of content; and display at least one preset basic image for second content other than the first content having the high priority.”
	Regarding claim 10, the combination fails to disclose “wherein the controller is configured to change, based one of the at least one preset basic image being selected, the selected preset basic image to a thumbnail image of content corresponding to the selected preset basic image.”
	Lee teaches the technique of providing wherein the controller is configured to change, based one of the at least one preset basic image being selected, the selected preset basic image to a thumbnail image of content corresponding to the selected preset basic image.” ([0040], [0052], Fig. 7, i.e., a user may hover a cursor over an unknown sender and be provided with an option to customize the photo, thus changing the basic image). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the controller is configured to change, based one of the at least one preset basic image being selected, the selected preset basic image to a thumbnail . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 25, 2022